COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 LORENZO CARREON,                              §
                                                              No. 08-12-00239-CR
          Appellant,                           §
                                                                 Appeal from the
 v.                                            §
                                                               120th District Court
 THE STATE OF TEXAS,                           §
                                                            of El Paso County, Texas
          Appellee.                            §
                                                               (TC#20100D00325)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.